Order, Supreme Court, New York County (Marilyn Shafer, J.), entered February 1, 2006, which, inter alia, granted defendant’s motion pursuant to CPLR 3211 to dismiss the complaint, unanimously affirmed, with costs.
Plaintiffs claim in support of his promissory estoppel cause of action, that he reasonably relied upon the representation of defendant’s human resources officer as to when his qualified stock options would terminate, even though the applicable terms of the stock grants pursuant to which the options were issued included contrary provisions and the continued applicability of those contrary provisions was confirmed by defendant in writing subsequent to the human resource officer’s representation, *290is not tenable (see Bailey v Gray, Seifert & Co., 300 AD2d 258 [2002]). Concur—Tom, J.P., Mazzarelli, Sullivan and Buckley, JJ.